NUMBER 13-21-00387-CR

                              COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


JESUS ABIDES CAMPOS,                                                          Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 92nd District Court
                           of Hidalgo County, Texas.


                                         ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

      The cause is before the Court on its own motion. Upon review of the reporter’s

record, the trial court issued an order on April 14, 2022, which indicates the original

audio/visual exhibits should be inspected by the Appellate Court in lieu of copies,

specifically several video recordings admitted as State’s Exhibits 2, 2a, 3, 3a, 5, 5a, 32,

and 33. The court reporter did not submit copies of these videos with the reporter’s record.
       The Court is of the opinion that it needs to view these original exhibits. The clerk of

the trial court is hereby ordered to forward State’s Exhibits 2, 2a, 3, 3a, 5, 5a, 32, and 33

within FIVE days from the date of this order in the form of a supplemental clerk’s record.



                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
27th day of April, 2022.




                                                  2